NO. 07-00-0581-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEM BER 10, 2001

                           ______________________________


                        JORGE LUIS RODRIGUEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 208TH DISTRICT COURT OF HARRIS COUNTY;

                NO. 9417160; HONORABLE DENISE COLLINS, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Pursuant to an open plea of guilty for aggravated robbery, on June 6, 1995, appellant

Jorge Luis Rodriguez was granted deferred adjudication and placed on comm unity

supervision for seven years. Upon the State’s motion to proceed with an adjudication of guilt

for numerous violations of the conditions of community supervision, a hearing was held on

November 6, 2000. Pursuant to a plea bargain, appellant plead true to the State’s allegations

and the trial court adjudicated him guilty and assessed punishment at 22 years confinement.
Appellant filed a pro se general notice of appeal. In presenting this appeal, counsel has filed

an Anders 1 brief in support of a motion to withdraw. Based upon the rationale expressed

herein, the appeal is dismissed for want of jurisdiction and counsel’s motion to withdraw is

rendered moot.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W .2d 583, 585 (Tex.App.--San

Antonio 1984, no pet.). Thus, he concludes the appeal is frivolous and without merit. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and informed

appellant that, in counsel's view, the appeal is without merit.           In addition, counsel has

demonstrated that he notified appellant of his right to review the record and file a pro se brief

if he desires to do so. Appellant did not file a pro se brief. Concluding that the appeal is

frivolous, the State filed a waiver of time in which to file its brief.


       W hen appellant was granted deferred adjudication in 1995 he did not appeal his

sentence. Thus, counsel candidly concedes that under Manuel v. State, 944 S.W.2d 658

(Tex. Cr. App. 1999), this Court does not have jurisdiction to review issues relating to the




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                 2
original deferred adjudication proceeding.    See Daniels v. State, 30 S.W.3d 407, 408

(Tex.Cr.App. 2000).


       Moreover, article 42.12, section 5(b) of the Texas Code of Criminal Procedure

expressly denies a defendant the right to appeal from the trial court’s determination to

adjudicate guilt. Connolly v. State, 983 S.W.2d 738, 741 (Tex.Cr.App. 1999); Phynes v.

State, 828 S.W.2d 1, 2 (Tex.Cr.App. 1992); Olowosuko v. State, 826 S.W .2d 940, 941-42

(Tex.Cr.App. 1992). Although the assessment of punishment and pronouncement of

sentence may be appealed pursuant to article 42.12, section 5(b), because the punishment

was within the statutory range for aggravated robbery and in conformity with the plea bargain,

nothing is presented for our review. See Tex. Penal Code Ann. §§ 12.32(a) and 29.03(b) and

(Vernon 1994); see generally Hardeman v. State, 1 S.W .3d 689, 690 (Tex.Cr.App. 1999).


       W e have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). W e have found no such grounds and agree with counsel that

the appeal is without merit and is, therefore, frivolous. Currie v. State, 516 S.W .2d 684

(Tex.Cr.App. 1974); Lacy v. State, 477 S.W .2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, the appeal is dismissed for want of jurisdiction and counsel’s motion to

withdraw is rendered moot.


                                                  Don H. Reavis
                                                    Justice

                                              3
Do not publish.




                  4